                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



ALEX J. SANNER,

                            Plaintiff,

          v.                                      CASE NO. 18-3181-SAC

RILEY COUNTY POLICE,

                            Defendant.


                     NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff filed this action while held in the Larned State

Hospital. He proceeds pro se, and the Court grants leave to proceed

in forma pauperis.

                        Nature of the Complaint

     The complaint alleges broadly that the police have taken

everything plaintiff owns. Plaintiff does not specifically identify

the date or time of any events, nor does he name individual defendants.

Instead, the complaint describes apparently unrelated incidents, such
as unspecified harassment by Riley County police, that “Tim McViegh

and John Doe pulled a 45 on [him] the night before th[e] bomb”, that

he was arrested after police found methamphetamine in his hotel room,

that three Army deserters hit him over the head with military pistols

and robbed him, and that he has lost property to Riley County police

including vehicles and false teeth. Plaintiff seeks damages.

                              Discussion
     A pro se plaintiff’s complaint is broadly construed, and the

Court applies “less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, the
liberal construction afforded pro se pleadings “does not relieve the

plaintiff of the burden of alleging sufficient facts on which a

recognized legal claim could be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in a

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff
believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007). The Court “will not

supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Key v. Bemis,
500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the
complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff    has   not   “nudged   [the]   claims   across   the    line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

     As     presented,   the   complaint    does    not   provide    specific

allegations to support a claim for legal relief. Plaintiff makes only

bare claims, appears to mix unrelated claims, and fails to supply

sufficient detail to identify how and by whom his rights were violated,

when this occurred, the harm caused, and what constitutional right

he believes was infringed. Plaintiff will be directed to submit an

amended complaint to cure these defects. The amended complaint must

be submitted on a Court-approved form, and plaintiff must fully
complete that form. The amended complaint must provide the full name

of each individual defendant he sues under 42 U.S.C. § 1983. See Sutton

v. Utah State Sch. For the Deaf & Blind, 173 F.3d 1226, 1237 (10th Cir.

1999)(stating that “a cause of action under § 1983 requires a

deprivation of a civil right by a ‘person’ acting under color of state

law”). The names in the caption of the amended complaint must be

identical to those contained in the body of the complaint, and

plaintiff must explain how each defendant participated in the
deprivation of his rights. Finally, plaintiff must provide sufficient

information for service of process. See Fields v. Okla. State
Penitentiary, 511 F.3d 1109, 1113 (10th Cir. 2007) (“It is the

plaintiff's responsibility to provide the United States Marshal with

the   address     of   the   person    to   be   served[.]”     (citation

omitted)); Pemberton v. Patton, 673 F. App'x 860, 864 (10th Cir. 2016)

(“[T]he     Marshals Service is       not    responsible      for    lack

of service where               a             plaintiff               does

not provide correct information required for service.”).

      IT IS, THEREFORE, BY THE COURT ORDERED that plaintiff’s motion

for leave to proceed in forma pauperis (Doc. 2) is granted.

      IT IS FURTHER ORDERED that on or before March 31, 2020, plaintiff

shall submit an amended complaint that complies with the directions

contained in this order. The Clerk of the Court shall transmit a form

pleading to plaintiff with this order. The failure to provide an

amended complaint as directed may result in the dismissal of this

matter without additional prior notice.

      IT IS SO ORDERED.

      DATED:    This 3d day of March, 2020, at Topeka, Kansas.




                                   S/ Sam A. Crow
                                   SAM A. CROW
                                   U.S. Senior District Judge
